Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0339749 A1) in view of Tanno (US 2006/0231185 A1). 
Regarding claims 1 and 3, Yukawa discloses a pneumatic tire wherein a band-shaped sound absorbing member (10) is adhered on an inner surface of the tread portion in the tire circumferential direction and the band-shaped sound absorbing member has a plurality of cuts extending in two mutually intersecting directions, and of the cuts, a cut extending in one direction is a cut extending parallel with regard to a tire lateral direction or tire circumferential direction (figure 5 and [0054-0055]) and the depths of the cuts is not more than 50% with regard to a thickness of the band-shaped sound absorbing member [0058], wherein the plurality of cuts have a closed state which transitions to an open state when the pneumatic tire deflects during a rolling motion [0020]. 
In regards to the limitation, an absolute value of a difference in angles of the cuts extending in two mutually intersecting directions being from 15° to 90°, Yukawa discloses the 
Yukawa also discloses the slits are arranged alternately in the circumferential direction and the configurations are not limited to the present embodiment [0054]. Analogues sound absorbing art, Tanno, depicts the cut extending in one direction extends parallel with regard to the tire circumferential direction in figures 13 and 14 [0069-0070]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated cuts parallel to the circumferential direction in order to (1) reduce noise created by the tire cavity resonance [0073] and (2) parallel configurations are conventionally known in the art. 
Regarding claim 2 and 6, Yukawa further discloses the interval of the notches or cuts, is 5 mm [0064] and the width of the tire is 100 mm [0061]. Therefore, the interval of cuts falls in the range of 5-90% of the width of the band shaped sound absorbing member.  Yukawa also states the depths of the cuts is not more than 50% with regard to a thickness of the band-. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0339749 A1) in view of Tanno (US 2006/0231185 A1) and further in view of Yukawa et al (US 2006/0108042 A1), herein referred to as Yukawa 2. 
Although Yukawa is silent to the volume of the sound absorbing member, analogous sound absorbing art, Yukawa 2 et al discloses a range of 0.4%-20% of the volume of the noise damper over the entire volume of the tire inner space. If the volume is less than 0.4% the noise reduction isn’t effective and if the volume is greater than 20%, the weight balance of the tire is reduced [0070]. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the volume between 10-30% in order to ensure the noise reduction is effective while balancing the weight of the tire. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0339749 A1) in view of Tanno (US 2006/0231185 A1) and further in view of Yukawa (US 2007/0017619), herein referred to as Yukawa 3. 

Regarding claim 5, Yukawa does not explicitly teach the band shaped sound absorbing member has a missing portion in at least one section in the tire circumferential direction. Analogous sound absorbing art, Yukawa 3, discloses the joint ends of the sound absorbing member has a gap that prevents friction due to tire deformation during running [0064].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a sound absorbing member with a gap to prevent friction. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0339749 A1) in view of Tanno (US 2006/0231185 A1) and further in view of Yukawa (US 2007/0017619) herein referred to as Yukawa 3,  and further in view of Yukawa et al (US 2006/0108042 A1), herein referred to as Yukawa 2. 
Although Yukawa is silent to the volume of the sound absorbing member, analogous art, Yukawa 2 et al, discloses a range of 0.4%-20% of the volume of the noise damper over the entire volume of the tire inner space. If the volume is less than 0.4% the noise reduction isn’t effective and if the volume is greater than 20%, the weight balance of the tire reduced [0070]. . 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0339749 A1) in view of Tanno (US 2006/0231185 A1) and further in view of Kim (JP6120887B2, Kim (US 2015/0306922) will be used at English translation). 
Yukawa is silent to the volume of the band shaped sound absorbing member is 22-30% with regard to a luminal volume of the tire. However, analogous art, Kim, teaches a tire having a sound absorbing member to the cross section area of the space formed by the internal surface of the tire is about 23-29% for sound reduction effect in the tire and improved endurance of the sound absorbing member [0015]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tire taught by Yukawa with the volume of the noise damper that is 22-30% of the cavity volume of the pneumatic tire since (1) Yukawa teaches a pneumatic tire comprising an noise damper . 
Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. 
Applicant argues Examiner has misinterpreted the primary reference, Yukawa, and Tanno does not teach working values outside the alleged “preferred” range disclosed or suggested (Response to Arguments pg. 5). Examiner disagrees. MPEP 2123 states disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." Furthermore, Applicant is disregarding the broader teachings of Yukawa. Yukawa states discloses the absolute value of the difference is preferably not more than 10 degrees [0056] and the angle of the first and second slits are not more than 45 degrees [0057], which indicates the first and second slit ranges from 0-45°. One ordinary skill in the art would conclude from [0056] and [0057] Yukawa is suggesting the first slit is 45° and the second slit’s lower range can be 5°, yielding a difference of 40°, which falls into Applicant’s claimed range. Additionally, MPEP 2163.07 states by disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it. In this case, Yukawa is implicitly teaching the first slit is 45° and the second slit’s lower range can be 5°, yielding a difference of 40°. Additionally, MPEP 2144.05 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Yukawa has outlined general conditions (difference between the first angle and the second angle, and the range of the angles) and therefore it would have been obvious for one ordinary skill in the art to use Yukawa’s teachings to discover a workable range through routine experimentation. 
Applicant further argues Yukawa invention is restricted to figure 4 and figure 5 and Examiner has misunderstood Yukawa’s teaching in [0054]. However, by stating Yukawa has a different embodiment, Examiner is pointing out the overall teaching of Yukawa allows the invention to have alternative forms and opens up the invention to modification which Yukawa further states in [0059]. Examiner then looks to the teachings of Tanno, which is analogous to Yukawa sound absorbing member, who teaches cuts extending in one direction and extending parallel with the tire circumferential direction in figures 13 and 14 [0069-0070] for the benefit of reducing noise created in the tire cavity resonance [0073]. Additionally, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it would be natural for one ordinary skill in the art to look to conventional art to determine the angle in regards to the circumferential direction of the cuts taught by Yukawa since Yukawa is silent to the circumferential direction. Tanno is conventional art and discloses information regarding the angle of the circumferential direction. 
Applicant argues the combination of Yukawa and Tanno would not allow the cuts to open and close widely. Widely is a relative term and does not patentably distinguish Applicant’s invention from Yukawa and Tanno. Additionally, Yukawa teaches the angle of up to 45 degrees in the axial direction and not the circumferential directions [0057]. Therefore, the teachings of Yukawa and Tanno do not contradict each other.
Examiner is unclear why Applicant believes having a circumferential direction cut would create a large absolute value angle difference when Yukawa does not state this. Rather, Yukawa states the noise damper has a lower rigidity in the axial direction than the circumferential direction [0053] but does not teach away from having cuts in the circumferential direction.   
As for claim 5, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a claimed pitch range in claim 5) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant has not included a range and therefore the rejection is not withdrawn. Once again, Yukawa 3 is used for the broader teachings of having a gap in the sound absorbing member for the benefits of reducing friction. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749